Goldeogle, J.
These summary proceedings were instituted to recover possession of the premises Hos. 30 and 32 Elm street in the city of Hew York, upon the alleged ground that the tenants held over and continued in possession' of them without the permission of" the landlord. They were instituted by Bobert Boyd, who avers that at-the time of the letting he was the owner of the property. *729and that the several leasés made by him to- the respective tenants terminated before the instituting of these cases. -The tenants aver, in their respective answers, that on the 16th day of July, 1896, and before the commencement of these proceedings, the petitioner conveyed'the property to the Hew York Life Insurance Company, and that the deed to the latter was delivered, and thereafter recorded in the office of the register of this county. This fact is conceded by the petitioner, and the question arises, can the proceedings be maintained in the name of Boyd, the grantor?
It is true that the tenant cannot controvert the title of his landlord, nor draw its validity into question in these proceedings, but the averment that after the relation of landlord and tenant was formed between Boyd and the respondents the former conveyed .away his interest to a third person is not disputing the title of the lessor, nor is such averment an allegation controverting the title of the original lessor.
The statute permits these proceedings to be instituted, not alone by the original lessor, but by his representatives or grantees. It contemplates the cases where, after a lease has been made, the landlord conveys away his interest in the premises. There the proceedings must be had in name of such grantee, for the original lessor no longer has an interest in the premises. Upon the conveyance by Mr. Boyd to the Hew York Life Insurance Company, the relation of landlord and tenant attached as between that company and Mr.. Boyd’s lessees. ' If the latter, for the act of holding over after the expiration of their terms, are to be treated as trespassers, every remedy that can be invoked as against a trespasser would lie in the name of the. Hew York Life Insurance Company, but, if they are to be treated as tenants holding over after the expiration of their respective terms, the deed to the company gave the latter ample warrant to apply for the removal of the tenants under the statute relating to summary proceedings.
In these proceedings it must appear that the tenant is holding over after the expiration of his term without the permission of the landlord. Suppose after Boyd delivered his deed to the Hew York Life Insurance Company -the latter had assented to the tenant remaining in possession, could Boyd petition for the removal of the tenants upon the ground that their .tenancies had expired? This is but one of the many instances that could be cited to show that a lessor who has parted with his entire estate cannot institute proceedings for ' *730the removal of the lessee.' As well might it be claimed, if a tenant’s lease had expired, say'on May 1st, that the original lessor who had heretofore conveyed his interest away to a third party could a year afterwards petition for the removal of the lessee upon the ground that the term of the original lease had expired, not- ' withstanding the fact that the grantee was content to permit the tenant to remain in possession, or had contracted for the renewal of the term. It must steadily be borne in mind that one of the essential elements in these proceedings is that' the tenant remains and continues in possession of the premises without the permission of his landlord, or his assigns. . ■" '
When Boyd delivered the deed to the Mew York Life Insurance Company he divested himself of all title to the premises, and the rights of landlord as respects these tenants Were transferred by operation of. the conveyance to the grantee. Of what value, then, could be a warrant commanding the officer to put the petitioner into possession of the premises?
■ It was • argued by the learned counsel for the petitioner ■ that Boyd’s deed to the company contained the usual full covenants, and that Boyd was in duty bound, by force of these covenants, to deliver possession of the premises to his grantee. This does not aid the petitioner; the legal title had passed out of Boyd upon the delivery • of the conveyance. The cases in which it was held that after a con- - tract of sale o'r after a conditional sale these proceedings might be maintained in the name of the original lessor do not apply.
In Miller v. Levi, 44 N. Y. 492, Hunt, C., delivering the opinion of the Commission of Appeals, said: “ The plaintiff remained the owner of the premises; although he had made a- contract of sale with Alexander & Black, the sale had not been consummated by the delivery of the deed. Indeed, the sale was conditioned upon the delivery of possession, and the vendees refused to accept the deed or to execute their mortgage until the possession of the premises was. delivered to them. Some of the cases intimate that, on the occurrence of a sale, this relation exists between the tenant and the purchaser, and. that proceedings under this act may be instituted by the latter. . Hone of them, however, intimate that the proceeding may not be taken in the name of the original lessor, he still retaining the legal title.”
This rather strongly implies that if the sale had been consummated and the title passed, the proceedings' could not be taken in the name of the original lessor. In Gardner v. Keteltas, 3 Hill, *731332, the question arose as to whether a-lessee could by virtue of his lease institute proceedings against a former lessee whose term of tenancy had expired, and the court there held that if the premises had been wrongfully withheld by the first lessee, the subsequent lessee could, institute the proceedings, Nelson, Oh. J., saying: “ The latter being clothed with the title by virtue of the lease, it belongs to him to pursue such legal remedies as the law has provided for the gaining of it, whether few or many.”
If the term of tenancy expired on the 1st day of May, as alleged in the petition, these proceedings should have been brought in the name of the New York Life Insurance Oo. If the term is still outstanding, it is to the company that the. tenants must attorn — it is to the company that possession must be surrendered. If the term has not expired it is the company who alone can insist upon possession, and to a right to that process of law which through its force will permit it to enter upon the land and eject the tenants therefrom. The petitioner by his deed divested himself of the right to maintain these proceedings; the law transferred the remedy to the grantee when the deed of Boyd, by its delivery, became absolute.
For the reasons I have herein indicated, and for these alone, the proceedings must be dismissed.
Proceedings dismissed.